Title: Robert Patterson to Thomas Jefferson, 25 March 1813
From: Patterson, Robert
To: Jefferson, Thomas


          Sir Philadelphia March 25th 1813.
          Your time-piece has been packed up, ready for shipment, in the manner you directed, for a considerable time. But as soon as our river was had been rendered navigable, by the breaking up of the ice, it was again stoped & still continues to be so, by a British fleet. I am therefore, Sir, about to set it up at my own house, as it will be better to keep it going than
			 standing; & shall wait your further instructions with respect to the manner in which you would have it sent on.
          I have the honour to be, with the most perfect esteem Your obedt Servt R. Patterson
        